August 15, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         ROBERT HOLMES, Appellant

NO. 14-12-00964-CV                          V.

                          CRAIG CASSEL, Appellee
                     ________________________________

      This court today on its own motion orders that this court’s former judgment
of August 1, 2013 be vacated, set aside, and annulled. We further order this
court’s opinion of August 1, 2013 withdrawn.

      This cause, an appeal from the judgment in favor of appellee, Craig Cassel,
signed September 18, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Robert Holmes to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.